JUDGMENT

STANCEU, Judge:
The court has reviewed the Results of Redeter-mination on Remand Pursuant to China Kingdom Import & Export Co., Ltd. v. United States (“Remand Redetermination”), as filed by the International Trade Administration, United States Department of Commerce (“Commerce”), on March 4, 2008. The court concludes that the Remand Redetermination complies with the Opinion and Order issued in this case. See China Kingdom Imp. & Exp. Co., Ltd. v. United States, 31 CIT _, 507 F.Supp.2d. 1337 (2007).
No plaintiff submitted comments on the draft version of the Remand Redetermination released by Commerce on February 1, 2008. Remand Redetermination 2. Pursuant to the court’s Order of September 4, 2007, comments of plaintiffs on the Remand Redetermination were required to be filed with the court within 30 days of the filing of the Remand Redetermination. No plaintiff has filed such comments. Under these circumstances, the court presumes the concurrence of all plaintiffs with the Remand Redetermination.
Upon the court’s review of the Remand Redetermination, and all relevant papers and proceedings had herein, and upon due deliberation, it is hereby
ORDERED that the Remand Redetermination is affirmed; and it is further
*995ORDERED that, in accordance with 19 U.S.C. § 1516a(e), entries of merchandise that are affected by the Remand Redetermination shall be liquidated in accordance with the final court decision in this action.